tf£.-iZ{0&& pL'V?'py'
    a,
     lUe. 5\<Al af "Tm<                                       [^ ^{U<l Pity, cuk \aj<t\
'\K«                                                          2*0 RltfcC Cc*yT4
                                  —     RECEIVED IRS
    (LktX\ LHkw Ml Can/if•        ©^RTOFCRlMIMAlAPPEALa '    L"L/-t iuAi^iA 0«T ,
                                       NOV16'-2ob'.. •
                                                .Clerk
                                                            \mwM®&gp
    \/Ooi<i\lwmbe.r '
                    Cfa \lli- &C I
                   Cct    \.m- \kc\
                  •Cr*    'nft-Ht* 1
                   Cf(    11L0   UC\
                                                                              .




                                  '                    -




1
                                                                     •   y   '•'




           tW A-cidaA Nlgifemb^iT L? 3d1<" IW IiaAim# ^r Wt-anA. f&> -

    h tuft* StvsV h> 4-U BilLildKlA^ 1*-A, tou^f ^ ouviU.
    klWA (JL»\*t~ in (Qeuj liisWn ^SSLfxi >




    1>a (W ht-Whoi/i for 4a.& ImC(/»<&- HWfC Ua£ <wV Ul&a fcS^crS-Wi
                                                                 •       -                     •




                                           :                         IWr

         uviWtf Lui Uifct^ P^ {U^t                                                                 *tw$ U>ok\       l_9 * 3. A. t                         Auis
kAe>1W \qX £x4£jaV&ia ©V Mn*£.
                                                                                                       '




                                           .                                                   "                                                          '                        '

    &4ctcdii <aU;MJ
                 '   •                                 .                                   -       .            •




I 6bale«A-/p ± A~.
         icW\ \J*a' jAthrOif MHibW                                                                         •
                                                                                                                                -




     TliWa thV\                                                                                                             -




     1K<\ 54 U*H A?
      KW fetfW /k '/ftK                                                                                                                                                                --




                                                                                                                    -




                                   '                                         •-                                                                   -
                                                                                                                                                                  "   ;




                                       •
                                                                                                                                                              '




    ..                                             •
                                                                                                                                                                      -   .




         -                                             . •                   .'   ,.                                                              i                           .-

                     .       •..
                                                                                                                                    -




1                                                                                                              ••


                                                                                                                        •               •   •••
                                                                                                                                                      •




             .           -                     >             •       ,            -    ,